[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APR 21, 2006
                              No. 05-13737                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 04-00256-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTHONY SANDERS,
a.k.a. Antique,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (April 21, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Anthony Sanders appeals his 324-month sentence for conspiracy to possess
and possession with intent to distribute cocaine and crack cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 846. Sanders asserts his sentence is unreasonable in

light of (1) his age, (2) his role in the offense, (3) his criminal history, and (4) the

100:1 penalty ratio used in the Guidelines for offenses involving crack cocaine

compared to similar offenses involving powder cocaine. Sanders’ sentence is

reasonable, and we affirm.

       After United States v. Booker, 125 S. Ct. 738 (2005), a district court, in

determining a reasonable sentence, must consider the correctly calculated

sentencing range under the Guidelines and the factors set forth in 18 U.S.C.

§ 3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). The

factors in § 3553(a) include: “(1) the nature and circumstances of the offense;

(2) the history and characteristics of the defendant; (3) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment; (4) the need to protect the public; and (5) the

Guidelines range.” United States v. Scott, 426 F.3d 1324, 1328-29 (11th Cir. 2005)

(citing 18 U.S.C. § 3553(a)). “[N]othing in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” Id. at 1329. Instead,

indications in the record that the district court considered facts and circumstances



                                             2
falling within § 3553(a)’s factors will suffice. Id. at 1329-30.

      We review a defendant’s ultimate sentence for reasonableness in light of the

§ 3553(a) factors. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005). “Review for reasonableness is deferential. Talley, 431 F.3d at 788.

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Id. The party

challenging the sentence has the burden of establishing the sentence is

unreasonable. Id.

      Sanders has failed to meet his burden of showing his sentence was

unreasonable in light of the record and the § 3553(a) factors. After correctly

calculating the Guidelines range and considering the factors contained in 18 U.S.C.

§ 3553(a), the district court imposed a sentence within the Guidelines range, and

“we ordinarily will expect that choice to be a reasonable one.” See Talley, 431

F.3d at 788. The factors which he argues, such as his age, role in the offense, and

criminal history, were all considered by the district court and do not render his

sentence unreasonable. Finally, Sanders’ contention his sentence is unreasonable

because of the 100:1 penalty ratio for offenses involving crack cocaine compared

to similar offenses involving powder cocaine is unavailing. This is the ratio used

in the United States Code and in the Guidelines. 21 U.S.C. § 841(b); U.S.S.G.



                                           3
§ 2D1.1. Therefore, in determining Sanders’s sentence, the district court applied

the law as it is stated in the statute and the Guidelines, and we cannot say a

sentence based on the law is unreasonable.

      AFFIRMED.




                                           4